DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 7-13, and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 7-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As explained in the previous Office action, Dimmick (US 4,221,890) teaches all the limitations of claim 1, except wherein the wt.% of the at least one first polyamine is 5 to 20 wt.%, wt.% being based on the weight of organic parts of the curing composition. Although Dimmick teaches that the B component or curing agent comprises 30.4% of a subcomponent and 25.5% TETA, wherein the subcomponent comprises 27.0% TETA and 40.6% DETA (7:54-8:8), wherein the TETA is triethylenetetramine (4:59), and the DETA is diethylenetriamine (4:58-59), Dimmick’s teaching reads on wherein the wt.% of the at least one first polyamine is 46.0504 wt.%, wt.% being based on the weight of organic parts of the curing composition., which is above the claimed wt.%. The wt.% of the at least one first polyamine is based on the calculation 30.4% * (27.0% + 40.6%) / 100% + 25.5% = 46.0504%. Dimmick and the prior art of record do not teach or suggest modifying the wt.% of the at least one polyamine to be 5 to 20 wt.%, wt.% being based on the weight of organic parts of the curing composition.
Regarding claim 1, Lohnes et al. (US 5,338,568) teaches a hardener component for an epoxy resin composition, wherein the epoxy resin composition comprises a resin component and the hardener component, wherein the resin component comprises Dow D.E.R. 324, wherein the hardener component comprises 44% wt of a hardener 1432-B, 44% wt of Jeffamine D-230, and 12% wt of glycerine, wherein the hardener 1432-B comprises 7.97% wt of NAEP, 15.46% wt of TETA, 7.97% wt of DETA, 22.20% wt of Genamid 151, 25.19% wt of Jeffamine D-230, 16.70% wt of bisphenol A, and 4.51% wt of nonyl phenol (5:37-66), wherein the Dow D.E.R. 324 is a liquid epoxy resin that is of the bisphenol A type (4:24-27), the NAEP is n-aminoethylpiperazine (4:43), the TETA is triethylenetetramine (4:42), the DETA is diethylenetriamine (4:41), the Genamid 151 is an amido amine (4:57-60), and the Jeffamine D-230 is a polyoxypropyleneamine (4:43-47), which reads on a curing composition for a multi-component epoxy resin compound, comprising: 10.31 wt.% of at least one first polyamine, 3.507 wt.% of one second polyamine, and 7.348 wt.% of one polyphenol selected from the group consisting of bisphenols, wt. % being based on the weight of organic parts of the curing composition, wherein the at least one first polyamine corresponds to the general formula (I), in which R1 and R2 denote, independently of one another, -H, and R3 denotes –CH2-CH2-NH2 or –CH2-CH2-NH-CH2-CH2-NH2, and wherein the one second polyamine corresponds to the general formula (II), in which R1 and R2 denote, independently of one another, H, and X denotes NH. The wt.% of the at least one first polyamine is based on the calculation 44% * (15.46% + 7.97%) / 100% = 10.31%. The wt.% of the one second polyamine is based on the calculation 44% * 7.97% / 100% = 3.507%. The wt.% of the one polyphenol is based on the calculation 44% * 16.7% / 100% = 7.348%.
Lohnes does not teach that the wt.% of the at least one second polyamine is 15 to 50 wt.%, wt.% being based on the weight of organic parts of the curing composition. Although Lohnes teaches that the hardener component comprises 44% wt of a hardener 1432-B, wherein the hardener 1432-B comprises 7.97% wt of NAEP 5:37-66), wherein the NAEP is n-aminoethylpiperazine (4:43), Lohnes’s teaching reads on the wt.% of the one second polyamine being 3.507 wt.%, wt.% being based on the weight of organic parts of the curing composition, which is below the claimed wt.%. The wt.% of the one second polyamine is based on the calculation 44% * 7.97% / 100% = 3.507%. Although Lohnes teaches that in another embodiment, the hardener component comprises 60-100% wt of curing agent or most preferably 70-90% wt of curing agent, and 0-30% wt of accelerators that are nonyl phenol and bisphenol A or most preferably 4-10% wt of nonyl phenol and 10-20% wt of bisphenol A (3:44-46), wherein one particularly preferred combination of curing agents includes a polyoxypropylene amine, DETA, TETA, NAEP, and an amido amine such as Genamid 151 (4:63-5:2), which suggests modifying the wt.% of Lohnes’s NAEP in Lohnes’s hardener component to be any value between 0 and 100 wt.%, while maintaining the total wt.% of Lohnes’s TETA and DETA to be any value between 0 and 100 wt.%, and maintaining the wt.% of Lohnes’s bisphenol A to be within 10 to 20 wt.%, Lohnes does not teach or suggest selecting a wt.% that is within 15 to 50 wt.% as the wt.% of Lohnes’s NAEP, while also maintaining the total wt.% of Lohnes’s TETA and DETA to be within 1 to 50 wt.%. Also, Lohnes does not teach or suggest optimizing the wt.% of Lohnes’s NAEP in Lohnes’s hardener component to be 15 to 50 wt.%, while also maintaining the total wt.% of Lohnes’s TETA and DETA to within 1 to 50 wt.%. This is because Lohnes does not teach, suggest, or recognize that the wt.% of Lohnes’s NAEP in Lohnes’s hardener component would have been a result-effective variable. Also, it would not have been obvious for one of ordinary skill in the art to try selecting a wt.% that is within 15 to 50 wt.% as the wt.% of Lohnes’s NAEP, while also maintaining the total wt.% of Lohnes’s TETA and DETA to be within 1 to 50 wt.%, because it would not have been a choice from a finite number of identified, predicable solutions, with a reasonable expectation of success. This is because it would have required one of ordinary skill in the art to select Lohnes’s NAEP from the nine ingredients in Lohnes’s hardener component for modification, and to select a narrower range of 15 to 50 wt.% from a broader range of between 0 and 100 wt.% as the wt.% of Lohnes’s NAEP in Lohnes’s hardener component, while also maintaining the total wt.% of Lohnes’s TETA and DETA to be within a narrow range of within 1 to 50 wt.%. This would be a choice from a very large number of possible combinations of wt.% of Lohnes’s NAEP and total wt.% of Lohnes’s TETA and DETA. It therefore would have required impermissible hindsight for one of ordinary skill in the art to have found it obvious to modify the wt.% of Lohnes’s NAEP in Lohnes’s hardener component to be within 15 to 50 wt.% while maintaining the total wt.% of Lohnes’s TETA and DETA to be within 1 to 50 wt.%, wt.% being based on the weight of organic parts of the curing composition.
Since claim 12 recites a multi-component epoxy resin compound comprising: at least one curing component (B) comprising the curing composition according to claim 1, and since claim 1 is allowed, claim 12 is also allowed.
Since claim 14 recites a method for detecting leaks, comprising detecting discoloration of a mixture of a polyphenol and a first and a second polyamine in the curing composition according to claim 1, and since claim 1 is allowed, claim 14 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767